Citation Nr: 1208127	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for multiple sclerosis (MS).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1983 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2010, the Board remanded this issue to obtain additional treatment records and to afford the Veteran a VA examination.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC), additional evidence has been received, without a waiver, in the form of a statement from the Veteran.  Normally, absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the statement, while pertinent to the issue, is merely cumulative or duplicative of information already in the claims file and expresses disagreement with the most recent SSOC.  The statement does not contain additional evidence pertinent to the matter of competent nexus that is not duplicative of information already in the claims file and therefore, considered by the RO.  Thus, a remand to accord the agency of original jurisdiction (AOJ) an opportunity to readjudicate the Veteran's claim with consideration of this additional evidence is not necessary.  


FINDING OF FACT

MS was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.



CONCLUSION OF LAW

MS was not incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter dated in February 2006 complied with VA's duty to notify the Veteran with regards to the issue adjudicated herein.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In March 2007, the Veteran was notified of the manner in which disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claim was subsequently readjudicated, most recently in November 2011.  
Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, Social Security Administration (SSA) records, and secured an examination in furtherance of his claim.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA examination/opinion with respect to the issue on appeal was obtained in February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran and provided explanations for the opinion stated.  The Board acknowledges the representative's February 2012 argument that a new VA examination/opinion is necessary.  As discussed in detail below, however, as the February 2011 examiner's opinion was based on a review of the pertinent medical records, the statements of the Veteran regarding what he believes was the onset of his MS, in addition to a review of medical literature, the Board finds that such opinion is adequate and a remand is not necessary.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with regard to the issue adjudicated herein-entitlement to service connection for MS-has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
MS may be presumptively service connected if it becomes manifest to a degree of 10 percent or more within seven years of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran contends that he had symptoms of MS in service when he was treated for heat exhaustion.  See, e.g., March 2007 substantive appeal.  He contends that he has had continuous problems with heat since service.  Id.  He also contends that his MS is related to the Bell's palsy diagnosed within one year of discharge from service.  Id.

The Veteran's STRs show that he suffered from heat exhaustion in December 1984 after falling out of a battalion hike.  The Board observes that the Veteran's remaining STRs after the December 1984 record fail to show any additional instances of heat exhaustion.  His discharge examination in December 1985 revealed a clinically normal neurologic system.  

According to post-service medical records, the Veteran complained of feeling tired for the last six months in June 2002.  He reported fatigue and weight loss in August 2002 and September 2002.  A letter from C.M., M.D. dated in March 2004 shows that the Veteran reported with a number of symptoms including fatigue, numbness, neck pain, stiffness, and difficulty walking.  He reported a history of Bell's palsy, low back pain, and chickenpox.  Subsequently, an MRI in March 2004 showed a diagnosis of MS.  

A record from G.P., M.D. dated in July 2004 shows that the Veteran reported noticing extreme fatigue after taking a hot shower in 2002.  Shortly after that, he developed difficulty ambulating due to fatigue and weakness of his lower extremities.  Over time, he developed a "stiff walk" and intermittent weakness and numbness of the hands.  The Veteran denied Uhthoff phenomena, but admitted to clear Lhermitte's symptoms.  The diagnosis was MS.  Dr. G.B. noted that the question at that stage was the type of MS.  He noted that historically the Veteran had no clinical defining events or any acute neurological deficits.  His scores were more suggestive of a primary progressive MS, even though that could not be determined at that time.  

A VA neurology clinic note in June 2005 indicates that the Veteran reported being diagnosed with MS in 2004.  He reported that since an episode of heat stroke in 1985, he had had spells of generalized fatigue especially with exposure to heat and hot showers.  In between those spells of generalized weakness, he reported that he was okay.  In December 2005, he reported that his neurologic problems began in 1986 when he was in service and had Bell's palsy and then heat stroke.  He used to have more weakness and fatigue with heat like with a warm shower (possibly Uhthoff phenomenon associated with MS).  He used to have intermittent weakness until 1996, when he started having more weakness and fatigue but still was not diagnosed with MS.  He was diagnosed with MS in 2004.  A letter from the Veteran's treating VA neurologist dated in May 2006 reveals that, according to the medical record, the Veteran started having neurological problems in 1986 when he was in service.  He also had Bell's palsy and heat stroke with weakness and fatigue with possible Uhthoff phenomenon associated with MS.  The symptoms became more frequent in 1996, and he was formally diagnosed with MS in 2004.

Lay statements dated in June 2006 show that the Veteran had Bell's palsy in 1987.  A letter from the office of R.R., M.D. dated in July 2006 reveals that the Veteran was seen in 1987 regarding Bell's palsy, but that those records were no longer available.  A buddy statement dated in September 2006 indicates that the Veteran was body slammed by a sergeant in 1983 with such force that the impact destroyed a cot and broke the bracing in the pack that the Veteran was wearing.  The Veteran fell out of a march and was shaking uncontrollably and only able to drink water.  

After service, there were several other instances of the Veteran shaking uncontrollably.  In June 1987, the Veteran's mother called the friend and told him about the Veteran having Bell's palsy.  In his September 2006 notice of disagreement, the Veteran reported suffering the onset of Bell's palsy shortly after being discharged from service.  The Veteran indicated that his MS might have been present and not diagnosed when he had heat exhaustion in December 1984 and Bell's palsy in 1987.  A November 2007 statement reveals that the Veteran had continuous problems with heat and cold since service until the present.  He reported that the Bell's palsy lasted about four months during which time he was treated with steroids.  A VA neurology consultation in July 2009 indicates that the Veteran reported that his MS began in 1986, when he had Bell's palsy, but after that, nothing happened to him until 2000 when he began to have pain in his neck.  The Veteran was diagnosed with primary progressive MS. 

The Veteran was afforded a VA examination in February 2011.  The year of onset was reported to be 2000.  The examiner reported reviewing the claims file and medical records.  The Veteran reported being on active duty at Camp Pendleton, California on a forced march when he fell out from overheating.  He was treated at the facility medical unit.  He continued his usual military activities.  The Veteran reported that he had had intermittent fatigue episodes evaluated by post medical officers with no treatment and continued military duties.  Post-service, he returned to his pre-service occupation working with commercial glass until about 1993 when he changed careers to an automobile technician.  He reported that in the early 1990s he noticed tripping episodes related to the right foot.  He was seen by his primary care physician who initially treated him for depression with no improvement.  The Veteran was then referred to a neurologist in 2004 and was diagnosed with MS.  He reported having left Bell's palsy in 1987 with resolution except possible mild weakness with smiling.  He reported that since the 1980s, he gets stiff when he gets cold and excessively flaccid when overheated.  The Veteran was diagnosed with MS.

After reviewing the medical records, taking a history, performing a physical examination, and considering medical literature, the examiner opined that the Veteran's MS was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge, including the 1984 heat exhaustion episode and/or the 1987 Bell's palsy.  It was at least as likely as not a result of factors unrelated to the 1984 heat exhaustion episode and/or the 1987 Bell's palsy such as idiopathic and/or autoimmune diseases and was not caused by and/or worsened by an already service-connected disability.  The natural progression of MS was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  Post-service, the Veteran returned to his pre-service occupation as a commercial glass worker, then changed to an automobile technician.  Both vocations required agility and fine motor functions.  The Veteran reported that he resumed normal military duties after the 1984 heat exhaustion episode.  He reported that he was treated by being packed in ice; that was, at least as likely as not, evidence of activity related overheating and less likely as not the onset of MS or Uhthoff's phenomenon.  The Veteran reported no recurrence of heat intolerance similar to the 1984 episode.  Bell's palsy was a peripheral nerve disease of the seventh cranial nerve; MS was a central nervous system disease.  The two diseases were unrelated; the Bell's palsy resolved after seven months.  

Based on a review of this evidence, the Board finds that service connection for MS is not warranted.  Although the Veteran has been diagnosed with MS post-service, the evidence does not show that it is related to his military service.  The Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to the Veteran's neurologic system actually occurred.  In this regard, the Board observes that the Veteran has not reported incurring any specific injury or disease to his neurologic system in service; rather, he has reported that his MS had its onset in service.  However, the evidence does not support a finding that the Veteran's MS diagnosed in 2004 had its onset during the Veteran's military service.

In reaching this conclusion, the Board acknowledges that the Veteran's STRs show that he was treated for heat exhaustion in December 1984.  However, the Board finds that the evidence does not indicate that the in-service heat exhaustion was a symptom of the currently-diagnosed MS.  The February 2011 VA examiner opined that the Veteran's MS is not related to the in-service heat exhaustion.  Rather, the examiner indicated that the Veteran's December 1984 heat exhaustion was activity related as opposed to Uhthoff's phenomenon.  Such opinion was premised upon a review of the pertinent records, the Veteran's own reports, an examination of the Veteran, and medical literature.  

The Board acknowledges the May 2006 opinion from the Veteran's VA neurologist indicating that the in-service heat exhaustion was possibly Uhthoff's phenomenon.  However, the Board does not find this opinion as persuasive as the February 2011 VA examiner's opinion.  The Veteran provided more detail to the February 2011 examiner regarding his in-service treatment, to include that he was treated by being packed in ice, which led the examiner to conclude that it was activity related.  The Veteran did not provide such a complete report to his VA neurologist.  Furthermore, the VA neurologist opined that it was possible Uhthoff phenomenon; which indicates that it is also possible that the Veteran's heat exhaustion was not Uhthoff phenomenon.  Such opinion is speculative and therefore, lacks probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion).  Service connection may not be based on a resort to speculation or possibility, and medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Bostain v. West , 11 Vet. App. 124, 127 (1998).  As such, the Board finds the February 2011 VA examiner's opinion to have greater probative value than that of the May 2006 VA neurologist.  

The Board's finding that the Veteran's MS did not have its onset in service and is not related to the in-service heat exhaustion is further supported by the July 2004 letter from Dr. G.P., which shows that, historically, the Veteran had no clinical defining events or any acute neurologic deficits.  In this regard, the Board observes that none of the Veteran's private treatment records when he was initially diagnosed with MS contain any opinion relating the Veteran's MS to his military service.  

The Board also finds that the Veteran's currently-diagnosed MS is not related to the post-service Bell's palsy.  The February 2011 VA examiner opined that the Veteran's MS was not related to the Bell's palsy.  The examiner explained that Bell's palsy was a peripheral nerve disease of the seventh cranial nerve; MS was a central nervous system disease.  The two diseases were unrelated.  The Bell's palsy resolved after seven months.  Such opinion was based on a review of the pertinent records, the Veteran's own reported history, an examination of the Veteran, and a review of medical literature.  Furthermore, no medical professional has provided any opinion related the Veteran's currently-diagnosed MS with his Bell's palsy that occurred in 1987.

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, the most probative medical evidence of record, the opinion from the February 2011 VA examiner, indicates that the Veteran's MS is not related to his military service.  In reaching this conclusion, the Board acknowledges the Veteran's contentions regarding what he believes were the onset of his MS symptoms in service and of a symptomatology since service.  However, even when considering the Veteran's contentions, the February 2011 VA examiner was unable to opine that the Veteran's MS is directly related to service.  As such, the evidence does not support a finding that the Veteran's MS is related to his military service.

The first records indicating that the Veteran had complaints associated with MS are dated in 2002.  In this regard, the Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Here, and of particular significance to the Board is the absence of any evidence of complaints, symptoms, or findings associated with multiple sclerosis until over a decade between the period of active service and the claim is itself evidence which tends to show that multiple sclerosis did not have its onset in service or for years thereafter. 

Clearly, and based on this evidentiary posture, the Board finds that there is no evidence that multiple sclerosis was manifested to a degree of 10 percent or more within seven years of the Veteran's discharge from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has MS that is related to his military service.  However, there is no evidence of record showing that he has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Thus, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of MS in service, a continuity of pertinent symptomatology after service, or competent evidence of an association between MS and the Veteran's active duty, service connection for MS is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for MS.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for MS is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for MS is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


